DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 was filed after the mailing date of the final Office Action on 11/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 1/28/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 05-06, with respect to claim 1 has been fully considered and is persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to 

Allowable Subject Matter
Claims 1-3 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 is allowable for requiring in the method:
“…mixing the first component, the second component, and the third component to form a hardenable composition, 
the first component comprising a light-polymerizable composition and a photoinitiator, 
the second component comprising a coloring agent, and 
the third component comprising a coloring agent, 
wherein at least one combination of the first component, the second component, and the third component are mixed at a variable ratio for a period while continuously dispensing…”
The closest prior art of record, Moszner (US 2002/0167100 A1), discloses building up a dental object comprising determining a three-dimensional shape of the dental object in the form of computer-processible data (paragraphs 0035-0036); providing a first and second component, mixing the first and second components to form a hardenable composition (Example 4, paragraph 0045; dual component variolink base and catalyst are mixed), depositing the hardenable composition through a nozzle (14 in Figure 1, paragraph 0031), and moving the 
Applicant argues, see page 06, Moszner cannot achieve a color-grade hardenable composition as mixing a combination of a first, second and third component at a variable ratio while continuously dispensing the hardenable composition is neither taught nor suggested; Examiner agrees.  While Moszner discloses the first and second components are mixed prior dispensing (paragraph 0015), said components are merely preemptively mixed together in a container (paragraph 0045) and not continuously during dispensing of the composition as claimed in the current application.  Further, the first and second components are a catalyst and base (paragraph 0045; variolink base and catalyst sourced form Ivoclar-vivadent AG) wherein continuously mixing would inherent increase the cure rate.  While the use of photo initiators and colorants are disclosed as possible components (paragraphs 0011, 0020, 0056), said components serve solely as additives (paragraph 0077) and not replacements to the two part base and catalyst curing system.  As disclosed, mixing a combination of a first, second and third component at a variable ratio while continuously dispensing the hardenable composition allows building up a dental object having a predetermined color gradation akin to a natural tooth (page 2, lines 17-26 in the instant specification).

Claims 2-3 and 6-13 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        3/16/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748